Title: From Thomas Jefferson to Edmund Randolph, 28 May 1794
From: Jefferson, Thomas
To: Randolph, Edmund



Th: Jefferson to the Secretary of state
Monticello May 28. 1794.

I thank you for forwarding Mr. L’Epine’s letter. Dombey was a man of sense and science, and had resided some years in Spanish America, with which he had made himself much acquainted. Should we have a war with Spain, he would have been a most valuable acquisition to us. I now think it probable that among his papers will be found a good deal of information as to that country, and particularly the best maps of it, notes of it’s force, dispositions, resources &c. on which I found him well informed. If you can obtain these under the instrumentality of their being addressed to me, you are perfectly free to do so: for which purpose I inclose you my answer to L’Epine open.—Doubting whether you would enter into our feelings on the unpropitious seasons and prospects for our farms, and having nothing else worth notice to communicate, I shall only add assurances of my friendly respects, and attachment.

Th: Jefferson

